Judgment unanimously affirmed without costs. Memorandum: Supreme Court’s determination of damages resulting from defendant’s taking of an easement on claimant’s property is supported by the evidence (see, Buisch v State of New York, 98 AD2d 967; Matter of Rochester Urban Renewal Agency v Lee, 83 AD2d 770). We reject claimant’s contention that the Trial Judge should have disqualified himself. There is no mandatory statutory basis for *929disqualification (see, Judiciary Law § 14), and nothing in the record supports the allegations of claimant that the court harbored bias and prejudice against him. The fact that the court had previously dismissed the claim (see, El Sawah v Empire State Pipeline, 219 AD2d 839), without more, is not a ground for disqualification (see, People v Brown, 141 AD2d 657, 658). (Appeal from Judgment of Supreme Court, Monroe County, Kehoe, J.—Damages.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.